IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: JENNIFER                    : No. 106 WM 2020
 FERNANDEZ MOTION FOR EXTENSION                :
 PURSUANT TO RULE 311                          :



                                       ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2020, the Motion for Extension of

Admission to Practice Law Pursuant to Pa.B.A.R. 311(g) is GRANTED, IN PART. The

motion is deficient, in that it fails to offer any argument consistent with the standard

applicable to Rule 311 extensions. See Pa.B.A.R. 311(g) (specifying that the 30-month

term of a temporary Rule 311 admission may be extended only upon a showing of good

cause). Notwithstanding the motion’s deficiencies, Petitioner is GRANTED a limited

extension of her Rule 311 licensure to ensure the continuity of services provided by the

University of Pennsylvania Law School’s Civil Practice Clinic, Petitioner’s employer. In

order to afford Petitioner time to seek full admission to the Pennsylvania bar, her

temporary admission is extended until October 31, 2021.